UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2302


JOSEPH H. CHRISTIAN,

                Plaintiff - Appellant,

          v.

VOUGHT AIRCRAFT INDUSTRIES, INCORPORATED;     VOUGHT   AIRCRAFT
SALARIED DISABILITY INCOME PLAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-cv-00186-FL)


Submitted:   May 31, 2011                 Decided:     July 20, 2011


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph H. Christian, Appellant Pro Se. Jason Elliott, Ellen L.
Perlioni, MORGAN, LEWIS & BOCKIUS, LLP, Dallas, Texas; Kevin
Scott Joyner, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph H. Christian appeals the district court’s order

granting    Defendants’     motion   for   summary    judgment.        We   have

reviewed the record and find no reversible error.               Accordingly,

we   affirm    for   the   reasons   stated    by     the   district    court.

Christian v. Vought Aircraft Indus., Inc., No. 5:09-cv-00186-FL

(E.D.N.C.     Oct.   20,   2010).    We    dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                      2